Citation Nr: 0005104	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased rating for postoperative 
residuals of a medial meniscectomy of the left knee.

3. Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in September 1994, the RO granted 
service connection for PTSD with major depression, and 
assigned a noncompensable evaluation, effective March 1994.  
In addition, the RO denied the Board's claims for service 
connection for tinnitus and an increased rating for his 
service-connected left knee disability.  Subsequently, based 
on the receipt of additional evidence, including the 
veteran's testimony at a hearing at the RO in April 1996, 
increased the evaluation assigned for PTSD to 10 percent, 
effective March 1994.


REMAND

The veteran initially indicated that he wanted to testify 
before a Member of the Board on his substantive appeal which 
was received in November 1995.  He did not specify whether he 
wanted the hearing to be held at the RO or the Board.  In a 
letter received the same day, he stated that he wanted the 
hearing to be conducted at the RO.   

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.  

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


